Title: To John Adams from Henry Knox, 23 October 1798
From: Knox, Henry
To: Adams, John



Sir,
Boston 23d. October 1798.

I have received your letter, enclosing a commission, and giving me to understand, that, A Hamilton is ranked as the first, C C Pinckney the second, and myself as the third, Major General, and that this arrangement is considered as definitive.
In so plain a case, it is unnecessary to multiply words. The impossibility of my serving under Officers so much my juniors, must have been known, to those who made the arrangement. The principle that no Officer can consent, to his own degradation, by serving in an inferior station, is well known, and established among military men.
The duty which I owe to myself, precludes my placing myself, in such a situation. I therefore definitively decline the appointment of third Major General.
In this aspect of the affairs a compliance with your Invitation, to repair to Trenton or Philadelphia, would answer no valuable purpose.
The recommendations, and applications, I have recieved, from this, and the nieghbouring States; for military Commissions, shall be transmitted to the War Office, before the 10th of November.
I have the honor be Sir / Your most obedient / Servant—
(signed) H Knox